Determination of respondent Police Commissioner, dated December 5, 2001, suspending petitioner from the Police Department for 30 days without pay, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Madden, JJ, entered on or about May 17, 2001), dismissed, without costs.
There was substantial evidence to support the specifications charging petitioner with, inter alia, using excessive force in making an arrest. There is no basis upon which to disturb the credibility determinations of the Administrative Law Judge (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444).
Petitioner argues that a purported juvenile delinquency adjudication against one of the complainants in this proceeding, arising out of the same incident, should be given preclusive effect on the issue of probable cause for petitioner’s arrest of that complainant. However, the record does not contain any competent proof of such an adjudication, and does not support petitioner’s assertion that the existence of such an adjudication was undisputed. Petitioner’s counsel’s summation comment was no substitute for evidence (see People v Roche, 98 NY2d 70, 78). In any event, petitioner has not made a sufficient showing that such a Family Court adjudication ought to be given collateral estoppel effect in this police disciplinary proceeding (see Matter of Juan C. v Cortines, 89 NY2d 659). Furthermore, the Administrative Law Judge properly concluded that, regardless of the legality of the underlying arrest, petitioner used excessive force by repeatedly slamming a 15-year-old’s head into a wall.
The penalty imposed is not shocking to our sense of fairness (see Matter of Pell v Board of Educ. 34 NY2d 222, 233).
We have considered and rejected petitioner’s remaining arguments. Concur — Williams, P.J., Nardelli, Tom and Lerner, JJ.